Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 9/3/2021 have been considered.  Claim 8 has been cancelled and claims 17-22 have been newly added by applicant.  Claims 1-7, 9-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1).

transmitting a multiple device transmission to a first device and a second device (transmitting MU-MIMO signals to first and second user equipments (UEs) using shared resources in accordance with numerology parameters, see paragraph 0008), the multiple device transmission comprising:
a first set of time-frequency communication resources having a first numerology (communicate with a UE 102a using a first subcarrier spacing or tone spacing according to one numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 120 kHz and a shorter duration, see paragraph 0096, Fig. 8B) and conveying first device data for the first device (a data transmission to a first UE using a numerology of 120 kHz, see paragraph 0100, Fig. 10); and
a second set of time-frequency communication resources having a second numerology (communicate with UE 102b using a second subcarrier spacing or tone spacing according to a different numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 60 kHz and a longer duration, see paragraph 0096, Fig. 8B).

Luo may not explicitly show “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

Luo may not explicitly show “conveying the common geographic location dependent control information applying to at least reception of the first set of time-frequency communication resources by the first device and by the second device.”
However, Novlan, in the same field of endeavor, teaches “conveying the common geographic location dependent control information applying to at least reception of the first set of time-frequency communication resources by the first device and by the second device (geographical location information is used for resource selection such that resource pools are selected.  For example, UE may perform a resource selection by selecting a portion of the resources that are allocated from the BS to transmit data messages to the second UE, see at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “conveying the common geographic location dependent control information applying to at least reception of the first set of time-frequency communication resources by the first device and by the second device” as taught by Novlan so that it would use geographical information of a UE as a resource selection criteria for selecting the resource pool(s), comprising time and frequency resources, needed for the base station to transmit control and data messages to UEs (see paragraph 0047).

Regarding claim 2, Luo also discloses the first set of time-frequency communication resources conveys second device data for the second device (transmitting MU-MIMO signals to first and second UEs using shared resources, see paragraph 0008).

Regarding claim 3, Luo also discloses at least a portion of the first set of time-frequency resources convey at least some of the first data on a first data layer (frequency 120 kHz and time resources for data transmission 1012, see Fig. 10, paragraph 0100) and convey the second data for the second device on a second data layer (frequency 60 kHz and time resources for data transmission 1004, see Fig. 10, paragraph 0100).


Luo may not explicitly show “the second data is conveyed by unused time-frequency resources of the first set of time-frequency communication resources not used to convey the first data.”
However, Luo, in the same field of endeavor, teaches resource elements not used for a reference signal in each symbol period may be arranged into resource element groups to be used for sending other data (see paragraphs 0065, 0064).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include “the second data is conveyed by unused time-frequency resources of the first set of time-frequency communication resources not used to convey the first data” as taught by Luo so that it would allow resource elements not used to be used for sending other data (see paragraphs 0065, 0064).

Regarding claim 7, Luo and Novlan disclose the method of claim 1, further comprising:
Luo teaches transmitting second device specific control information using the second set of time-frequency communication resources having the second numerology (transmission resources for control data transmission 1002 using a second numerology of 120 kHz of tone spacing, see paragraph 0100, Fig. 10).
Luo may not explicitly show “transmitting first device specific control information using the second set of time-frequency communication resources having the second numerology.”

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include “transmitting first device specific control information using the second set of time-frequency communication resources having the second numerology” as taught by Luo so that it would allow resource elements not used to be used for sending control data (see paragraphs 0065, 0064, 0082).

Regarding claim 9, Luo also discloses the first device specific control information indicates first device time-frequency resources used for the first data and the second device specific control information indicates second device time-frequency resources used for the second data (the BS transmits the first MU-MIMO signal to the first UE based on the numerology parameter received at the first UE using 120 kHz tone-spacing and the second MU-MIMO signal to the second UE based on the numerology parameter received at the second UE using 60 kHz tone-spacing, and the respective data transmissions start at the same time, see paragraph 0100).

Regarding claim 10, Luo also discloses the first numerology comprises a first subcarrier spacing (SCS) with subcarriers having a first bandwidth (first numerology of subcarrier or tone spacing of 120 kHz, see Fig. 10) and wherein the second numerology comprises a second SCS 

Regarding claim 12, Luo and Novlan disclose the method of claim 1, further comprising:
Luo may not explicitly show “transmitting a multiple device transmission indicator indicating at least some control information for the first UE device is conveyed on the second set of time-frequency communication resources.”
However, Luo teaches resource elements not used for a reference signal in each symbol period may be arranged into resource element groups to be used for sending other data (see paragraphs 0065, 0064, 0082).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include “transmitting a multiple device transmission indicator indicating at least some control information for the first UE device is conveyed on the second set of time-frequency communication resources” as taught by Luo so that it would allow resource elements not used to be used for sending control data (see paragraphs 0065, 0064, 0082).

Regarding claim 16, Luo discloses a base station (base station 110, see paragraph 0147, Fig. 4) comprising:

first data directed to the first UE device and second data directed to the second UE device (see paragraphs 0044-0045);
a first set of time-frequency communication resources having a first numerology (communicate with a UE 102a using a first subcarrier spacing or tone spacing according to one numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 120 kHz and a shorter duration, see paragraph 0096, Fig. 8B) and conveying first device data for the first device (a data transmission to a first UE using a numerology of 120 kHz, see paragraph 0100, Fig. 10); and
a second set of time-frequency communication resources (communicate with UE 102b using a second subcarrier spacing or tone spacing according to a different numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 60 kHz and a longer duration, see paragraph 0096, Fig. 8B).

Luo may not explicitly show “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

Luo may not explicitly show “conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying to reception of the second data by the second UE device.”
However, Novlan, in the same field of endeavor, teaches “conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying to reception of the second data by the second UE device (geographical location information is used for resource selection such that resource pools are selected.  For example, UE may perform a resource selection by selecting a portion of the resources that are allocated from the BS to transmit data messages to the second the UE, see at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base station of Luo to include “conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying to reception of the second data by the second UE device” as taught by Novlan so that it would use geographical information of a UE as a resource selection criteria for selecting the resource pool(s), comprising time and frequency resources, needed for the base station to transmit control and data messages to UEs (see paragraph 0047).

Claims 4-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Yang et al. (US Publication 2017/0265229 A1).
Regarding claim 4, Luo and Novlan disclose the method of claim 3, further comprising:
Luo may not explicitly show “applying layered modulation to the first data and the second data by applying a first modulation order to the first data and a second modulation order to the second data.”
However, Yang, in the same field of endeavor, teaches “applying layered modulation to the first data and the second data by applying a first modulation order to the first data and a second modulation order to the second data (eNB uses the lowest level of modulation BPSK for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include “applying layered modulation to the first data and the second data by applying a first modulation order to the first data and a second modulation order to the second data” as taught by Yang so that it would use different phase modulation techniques to differentiate signals for different devices over the same resource (see paragraph 0038).

Regarding claim 5, Luo and Novlan disclose the method of claim 3, further comprising:
Luo may not explicitly show “encoding information bits of first data with a first coding rate to generate first encoded bits; and encoding information bits of the second data with a second coding rate to generate second encoded bits, the first encoded bits and the second encoded bits modulated by the modulator.”
However, Yang, in the same field of endeavor, teaches “encoding information bits of first data with a first coding rate to generate first encoded bits; and encoding information bits of the second data with a second coding rate to generate second encoded bits, the first encoded bits and the second encoded bits modulated by the modulator (encodes more bits per symbol on a carrier for QPSK modulation and hence encodes less bits per symbol on a carrier for BPSK, see paragraph 0057).”


Regarding claim 11, Luo and Novlan disclose the method of claim 10.
Luo may not explicitly show “the first device is a mobile broadband user equipment (UE) device and the second device is a machine type communication (MTC) UE device.”
However, Yang, in the same field of endeavor, teaches “the first device is a mobile broadband user equipment (UE) device and the second device is a machine type communication (MTC) UE device (MTC UE is used as low data rate, data collection devices while MBB UE communicates mobile broadband signals such as voice/data communications, see paragraphs 0012, 0021, 0038).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first device is a mobile broadband user equipment (UE) device and the second device is a machine type communication (MTC) UE device” as taught by Yang so that it would allow a downlink scheduler to reallocate resources for low priority traffic for MTC UE to higher priority MBB traffic for MBB UE (see paragraph 0038).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Zhu et al. (US Publication 2017/0164349 A1).
Regarding claim 15, Luo and Novlan disclose the method of claim 1, further comprising:
Luo may not explicitly show “transmitting a numerology indicator indicating the second numerology and indicating at least a cyclic prefix (CP) and a symbol-duration.”
However, Zhu, in the same field of endeavor, teaches “transmitting a numerology indicator indicating the second numerology and indicating at least a subcarrier spacing (SCS), a cyclic prefix (CP) and a symbol-duration (the numerology parameters assignment include a sub-carrier spacing, the length of a cyclic prefix, and the duration of a scheduled transmission duration, see paragraphs 0056-0058).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “transmitting a numerology indicator indicating the second numerology and indicating at least a subcarrier spacing (SCS), a cyclic prefix (CP) and a symbol-duration” as taught by Zhu so that it would enable service isolation by differentiating the air interface configuration for each service centric RAN slice (see paragraph 0055).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Doppler et al. (US Publication 2012/0099540 A1).
Regarding claim 17, Luo and Novlan disclose the base station of claim 16.
Luo may not explicitly show “the common geographic location dependent control information includes spatial vectors.”
However, Novlan teaches “the common geographic location dependent control information includes spatial vectors (geographical information includes vehicle orientation or heading, including absolute direction or relative direction, see paragraph 0134).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the common geographic location dependent control information includes spatial vectors” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

Luo may not explicitly show “the common geographic location dependent control information includes multiple input multiple output (MIMO) parameters.”
However, Doppler teaches “the common geographic location dependent control information includes multiple input multiple output (MIMO) parameters (using MIMO 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the common geographic location dependent control information includes spatial vectors” as taught by Doppler so that it would reduce the number of antennas needed for the MIMO precoding scheme (see paragraph 0069).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Doppler et al. (US Publication 2012/0099540 A1), and in further view of Kim (US Publication 2016/0100023 A1).
Regarding claim 18, Luo, Novlan, and Doppler disclose the base station of claim 17.
Luo may not explicitly show “the first UE device and the second UE device are co-located less than three feet from each other.”
However, Kim teaches “the first UE device and the second UE device are co-located less than three feet from each other (any device located within 2 feet is considered to be within a common geographic location, see paragraph 0100).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first UE device .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Ryu et al. (US Publication 2016/0044619 A1).
Regarding claim 19, Luo discloses a first user equipment (UE) device comprising:
a receiver configured to receive, from a base station (MIMO detector 456 receives downlink signals from the base station, see paragraph 0074, Fig. 4), a multiple device transmission transmitted to the first UE device and a second UE device (transmitting MU-MIMO signals to first and second user equipments (UEs) using shared resources in accordance with numerology parameters, see paragraph 0008), the multiple device transmission comprising:
first data directed to the first UE device and second data directed to the second UE device (see paragraphs 0044-0045);
a first set of time-frequency communication resources having a first numerology (communicate with a UE 102a using a first subcarrier spacing or tone spacing according to one numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 120 kHz and a shorter duration, see paragraph 0096, Fig. 8B) and conveying first device data for the first device 
a second set of time-frequency communication resources (communicate with UE 102b using a second subcarrier spacing or tone spacing according to a different numerology, see paragraphs 0044-0045; a tone spacing using a numerology of 60 kHz and a longer duration, see paragraph 0096, Fig. 8B); and

Luo may not explicitly show “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device.”
However, Novlan teaches “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device (vehicles traveling in direction y utilize time/frequency resource pool subset Y while vehicles traveling in direction x utilize time/frequency resource pool subset X, see paragraph 0137).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

However, Novlan, in the same field of endeavor, teaches “conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying the reception of the second data by the second UE device (geographical location information is used for resource selection such that resource pools are selected.  For example, UE may perform a resource selection by selecting a portion of the resources that are allocated from the BS to transmit data messages to the second UE, see at least paragraphs 0047, 0133; resource pool comprises time and frequency resources, see paragraph 0047; the resource pool can be shared between devices, see paragraph 0179; vehicles traveling in direction y utilize time/frequency resource pool subset Y while vehicles traveling in direction x utilize time/frequency resource pool subset X, see paragraph 0137).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base station of Luo to include “conveying the common geographic location dependent control information applying to reception of the first data by the first UE device and applying the reception of the second data by the second UE device” as taught by Novlan so that it would use geographical information of a UE as a resource selection criteria for selecting the resource pool(s), comprising time and frequency resources, needed for the base station to transmit control and data messages to UEs (see paragraph 0047).


However, Ryu teaches “a decoder (UE control unit 1205, see Fig. 12, paragraph 0324) configured to apply the common geographic location dependent control information to decode the multiple device transmission to recover the first data (UE decodes the scheduling assignment SA received in the corresponding resource pool to check the data resource time/frequency position in the SA and then decodes the data, see paragraph 0207).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base station of Luo to include “a decoder configured to apply the common geographic location dependent control information to decode the multiple device transmission to recover the first data” as taught by Ryu so that it would check the data resource time/frequency position in the scheduling assignment SA resource pool in order to decode the data (see paragraph 0207).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Ryu et al. (US Publication 2016/0044619 A1), and in further view of Doppler et al. (US Publication 2012/0099540 A1).
Regarding claim 20, Luo, Novlan, and Ryu disclose the first UE device of claim 19.

However, Novlan teaches “the common geographic location dependent control information includes spatial vectors (geographical information includes vehicle orientation or heading, including absolute direction or relative direction, see paragraph 0134).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the common geographic location dependent control information includes spatial vectors” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

Luo may not explicitly show “the common geographic location dependent control information includes multiple input multiple output (MIMO) parameters.”
However, Doppler teaches “the common geographic location dependent control information includes multiple input multiple output (MIMO) parameters (MIMO precoding scheme to facilitate operation of device-to-device communication on the same radio resources in the same geographic area, see paragraph 0069).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the common geographic location dependent control information includes spatial vectors” as taught by Doppler .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Ryu et al. (US Publication 2016/0044619 A1) and Doppler et al. (US Publication 2012/0099540 A1), and in further view of Kim (US Publication 2016/0100023 A1).
Regarding claim 21, Luo Novlan, Ryu, and Doppler disclose the first UE device of claim 20.
Luo may not explicitly show “the first UE device and the second UE device are co-located less than three feet from each other.”
However, Kim teaches “the first UE device and the second UE device are co-located less than three feet from each other (any device located within 2 feet is considered to be within a common geographic location, see paragraph 0100).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first UE device and the second UE device are co-located less than three feet from each other” as taught by Kim so that it would determine any device to be in a common geographic location based on any device located within a particular distance from the device (see paragraph 0100).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Kim (US Publication 2016/0100023 A1).
Regarding claim 22, Luo and Novlan disclose the method of claim 1.
However, Kim teaches “the first UE device and the second UE device are co-located less than three feet from each other (any device located within 2 feet is considered to be within a common geographic location, see paragraph 0100).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first UE device and the second UE device are co-located less than three feet from each other” as taught by Kim so that it would determine any device to be in a common geographic location based on any device located within a particular distance from the device (see paragraph 0100).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 13, the method of claim 1, further comprising:


In claim 14, the method of claim 1, further comprising:
introducing blank symbols within the second set of time-frequency communication resources to match time-durations of uplink transmissions from the first device.

Response to Arguments
Applicant’s arguments, see page 7, paragraph 5 of the Remarks, filed 9/3/2021, with respect to the claim objection of claim 15 has been fully considered and are persuasive.  Therefore, the claim objection of claim 15 has been withdrawn.  
Applicant’s arguments, see page 7, paragraph 6 - page 7, last paragraph of the Remarks, filed 9/3/2021, with respect to the rejection(s) of claims 1-12, 15-16 under 35 U.S.C. 103 have been fully considered but are not persuasive in light of the amended base claims 1, 16.  
With respect to claims 1 and 16, applicant argued on page 8, line 1 - page 8, paragraph 3 of the Remarks that neither Luo nor Novlan teaches “the first UE device and the second UE device co-located such that common geographic location dependent control is the same for the first UE device and the second UE device,” examiner respectfully disagrees. 

However, it is noted by the examiner that thee second prior art, Novlan, teaches vehicles traveling in direction y utilize time/frequency resource pool subset Y while vehicles traveling in direction x utilize time/frequency resource pool subset X (see paragraph 0137).  In other words, the time/frequency resource pool subset being used by vehicles is dependent on which direction that vehicles are traveling in.  The traveling direction of vehicles can be interpreted to correspond to “common geographic location dependent control information.”  Therefore, Novlan teaches “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device” as recited in respective claims 1 and 16. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Luo to include “the first device and the second device co-located such that common geographic location dependent control information is the same for the first device and the second device” as taught by Novlan so that it would utilize the geographical information such as the vehicle direction in assisting resource selection for V2V transmissions (see paragraph 0133).

With respect to claims 2-3, 6-7, 9-10, 12, and claims 4-5, 11 and 15, which depend from respective claims 1 and 16, applicant similarly argued that neither Luo nor Novlan teaches “the first UE device and the second UE device co-located such that common geographic location 

In light of the foregoing reasons, 
claims 1-3, 6-10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), 
claims 4-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Yang et al. (US Publication 2017/0265229 A1), 
claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Zhu et al. (US Publication 2017/0164349 A1), 
claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Doppler et al. (US Publication 2012/0099540 A1), 
claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Doppler et al. (US Publication 2012/0099540 A1), and in further view of Kim (US Publication 2016/0100023 A1), 
claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Ryu et al. (US Publication 2016/0044619 A1), 
20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Ryu et al. (US Publication 2016/0044619 A1), and in further view of Doppler et al. (US Publication 2012/0099540 A1),
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1) and Ryu et al. (US Publication 2016/0044619 A1) and Doppler et al. (US Publication 2012/0099540 A1), and in further view of Kim (US Publication 2016/0100023 A1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2018/0115963 A1) in view of Novlan et al. (US Publication 2016/0295624 A1), and in further view of Kim (US Publication 2016/0100023 A1).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471